Case 15-33954         Doc 63  Filed 10/21/19 Entered 10/21/19 21:47:55           Desc Main
                                Document     Page 1 of 3
                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION



In re the matter of
                                                    NO. 15-33954
STACIE GARY,                                        CHAPTER 13

               Debtor.                              JUDGE DONALD R. CASSLING


                               NOTICE OF MOTION
TO:
       Stacie Gary
       1834 Lemar Ave.
       Evanston, IL 60201
       BY U.S. MAIL

       David H. Cutler, Attorney for Debtor        BY ELECTRONIC TRANSMISSION
       Tom Vaughn, Chapter 13 Trustee              BY ELECTRONIC TRANSMISSION

       PLEASE TAKE NOTICE that on October 31, 2019, at 9:30 a.m., or as soon
thereafter as Counsel may be heard, we shall appear before the Honorable DONALD R.
CASSLING, Bankruptcy Judge, at 219 South Dearborn Street, Courtroom #619,
Chicago, Illinois, and then and there present the attached Motion to Modify the Automatic
Stay, a copy of which is hereby served upon you.

                                  PROOF OF SERVICE

        I, the undersigned attorney, certify that I served a copy of this Notice with Motion
to Modify the Automatic Stay attached, upon the parties listed above, by the methods
specified, from 2056 Ridge Road, Homewood, Illinois 60430 before the hour of 5:00 P.M.
on the 21st day of October, 2019.

                                                BY: ________/s/ Terri M. Long________
                                                             TERRI M. LONG
LAW OFFICES OF TERRI M. LONG
2056 Ridge Road
Homewood, Illinois 60430
Phone: (708) 922-3301
Fax: : (708) 922-3302
Atty. for TOYOTA MOTOR CREDIT CORPORATION SERVICER FOR TOYOTA
LEASE TRUST, its Successors and/or Assigns
Case 15-33954         Doc 63  Filed 10/21/19 Entered 10/21/19 21:47:55           Desc Main
                                Document     Page 2 of 3
                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


In re the matter of
                                                      NO. 15-33954
STACIE GARY,                                          CHAPTER 13

               Debtor.                               JUDGE DONALD R. CASSLING


                        MOTION TO MODIFY AUTOMATIC STAY


       Now comes TOYOTA MOTOR CREDIT CORPORATION SERVICER FOR
TOYOTA LEASE TRUST, its successors and/or assigns (hereinafter referred to as
“Movant”), a creditor herein, by TERRI M. LONG, its attorney, and moves this Honorable
Court for entry of an Order modifying the restraining provisions of §362 of the Bankruptcy
Code, and in support thereof respectfully represents as follows:


       1. On October 5, 2015, the Debtor herein filed a petition for relief under Chapter 13
of the Bankruptcy Code.


       2.   Movant is a creditor of the Debtor with respect to a certain Lease Agreement
dated July 24, 2014, providing for the lease of a certain 2014 Toyota Venza motor vehicle.


       3. The lease was assumed in Debtor’s confirmed plan.


       4. The lease matured on July 24, 2019, but as of this date the Debtor has failed to
return the vehicle to creditor, as required by the lease agreement.


       5.   Movant requests that Bankruptcy Rule 4001(a)(3) not apply to any Order
granting this motion.
Case 15-33954      Doc 63     Filed 10/21/19 Entered 10/21/19 21:47:55      Desc Main
                                Document     Page 3 of 3



       WHEREFORE, TOYOTA MOTOR CREDIT CORPORATION SERVICER FOR
TOYOTA LEASE TRUST, its successors and/or assigns, prays that this Honorable Court
enter an Order modifying the restraining provisions of §362 of the Bankruptcy Code to
permit the said TOYOTA MOTOR CREDIT CORPORATION SERVICER FOR
TOYOTA LEASE TRUST, its successors and/or assigns, to take possession of and sell a
certain 2017 Toyota Venza motor vehicle, V.I.N. 4T3BA3BBXEU058710, and for such
other and further relief as this Court may deem just.

                                             TOYOTA      MOTOR          CREDIT
                                             CORPORATION, its Successors and/or
                                             Assigns

                                             BY: ________/s/ Terri M. Long________
                                                          TERRI M. LONG

LAW OFFICES OF TERRI M. LONG
2056 Ridge Road
Homewood, Illinois 60430
Phone: (708) 922-3301
Fax : (708) 922-3302
Atty. for TOYOTA MOTOR CREDIT CORPORATION SERVICER FOR TOYOTA
LEASE TRUST, its Successors and/or Assigns
